Citation Nr: 0308301	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post medial 
meniscectomy of the right knee with ligamentous strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  That rating decision assigned a 
temporary total evaluation for hospitalization pursuant to 38 
C.F.R. § 4.30 beginning February 26, 1999, followed by 
resumption of the 10 percent evaluation on April 1, 1999.  
The veteran perfected an appeal as to the continuation of the 
10 percent rating.


FINDINGS OF FACT

The veteran's post medial meniscectomy of the right knee with 
ligamentous strain results in the equivalent of limitation of 
flexion to 30 degrees.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for the veteran's right 
knee disability have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § Part 4, Diagnostic Codes 5010, 5260 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  Also, in a December 2001 letter to the veteran and in 
the November 2002 supplemental statement of the case, the RO 
notified the veteran of VCAA provisions and that VA would 
attempt to obtain medical records identified by the veteran.  
The record shows that the RO has sought and/or obtained all 
pertinent evidence needed to adjudicate the present issue.  
Two VA examination s have been conducted during the appeal 
period.  The Board finds that the VA has satisfied provisions 
of the VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 
(2002).

Factual Background

Service medical records indicate that the veteran had a pre-
service history of right knee condition, and that he also 
injured his right knee during service when he twisted the 
knee while playing volleyball.  He was hospitalized from 
November 1968 to January 1969.  Service hospital records at 
that time indicate that the veteran had a history of having 
had a medial meniscectomy in August 1967.  The admitting 
diagnosis in November 1968 was internal derangement of the 
right knee.  The discharge diagnosis in January 1969 was 
internal derangement of the right knee and ligamentous 
sprain.

A service medical record dated in May 1969 noted that the 
veteran underwent surgical repair of the right knee joint 
with removal of part of joint surface and cartilage in August 
1967.  The May 1969 treatment record indicated that the right 
knee joint was partially non-functional.

A February 1971 rating decision granted service connection on 
the basis of aggravation, for post medial meniscectomy of the 
right knee, with ligamentous strain, and assigned that 
disability a 10 percent rating under Diagnostic Code 5259.  
The decision indicates that the degree of disability at the 
time of entrance was non-compensable.

Private hospital records show that the veteran underwent 
meniscal debridement and chondroplasty, right knee, medial 
compartment, in February 1999.  The postoperative diagnosis 
was post-meniscectomy osteoarthrosis with degenerative 
meniscal tear.

The report of a May 1999 VA examination shows that the 
veteran had complaints of pain on a more or less daily basis, 
which was worse with cold weather and especially when it 
rains.  He stated that he had weakness of the knee and denied 
any instability but stated he had fatigability and lack of 
endurance.  He was taking Ibuprofen on occasion.  He had 
periods of flare-up on walking for long distances, if it 
rains, or if he climbs or goes down stairs.  He indicated 
that he had flare-ups on average of twice weekly.  He 
described his flare-ups as a six on a scale of one to ten.  
Alleviating factors included taking Ibuprofen and sitting 
down.  During flare-ups he has to sit down and get off his 
feet.  

On examination, there was a well healed 10 cm by 6 mm 
vertical lateral posterior post-surgical scar and one small 
well healed arthroscopy scar slightly medially.  The range of 
motion study was performed with consideration of pain, 
fatigue, weakness, and incoordination.  The veteran had 
extension of 2 degrees and flexion of 90 degrees with pain 
from 80 degrees.  There was no evidence of any crepitation 
and no slippage.  He walked with a slight limp.  The 
diagnosis was status post meniscal debridement and 
chondroplasty of the right knee, medial compartment, February 
1998 and the surgery in service; and degenerative joint 
disease with narrowing of joint space.

During a September 2000 Video Conference Board hearing before 
a member of the Board, the veteran testified that there was 
no improvement in his knee since undergoing arthroscopy in 
February 1999, and he still had bone to bone contact, and 
manifested primarily by pain and discomfort.  He testified 
that he had swelling about once or twice a week for which he 
had to elevate and apply ice in treatment.  With use during 
the day the condition becomes worse and is alleviated only by 
rest.  The veteran testified that instability was a big 
problem and he could not do load bearing exercises.  He 
testified that he had almost fallen when asked about 
instability and weakness in the knee.  

During a September 2002 VA examination the veteran complained 
that his right knee problems had gotten worse over time.  He 
currently had continuous pain in the right knee, which he 
described as a 5 over 10 in intensity.  But he complained 
that if he twists his right knee the wrong way, or does a lot 
of work, or the weather is damp, then the pain goes to 8 over 
10.  He stated that he was working full time as a laborer or 
custodian.  He was limited in activity due to the right knee 
and takes Vioxx.  He stated that he gets swelling, and his 
right knee gets inflamed every once in a while.  He did not 
use a brace.  

On examination, the right knee showed evidence of external 
deformities compatible with degenerative joint disease or 
bony growth.  "There is effusion or tenderness at this time 
in the right knee.  There was no evidence of instability.  
There was an old well-healed, non-tender scar on the medial 
aspect of the right knee measuring 3 cm and difficult to see.  
There was no tissue loss or keloid formation and the examiner 
could not find scars from the arthroscopic surgery, and 
neither could the veteran.  The range of motion study of the 
right knee was done with attention to pain, fatigue, weakness 
and incoordination.  The right knee extension and flexion 
were to 5 and 90 degrees, respectively.  The left knee range 
of motion was from 0 to 130 degrees.  The gait appeared to be 
within normal limits.  Muscle tone and power was within 
normal limits, and equal bilaterally in the lower 
extremities.  Deep tendon reflexes were 1+ in the knees, and 
equal bilaterally.  The examiner noted with respect to range 
of motion with attention given to pain, fatigue, weakness, 
and incoordination, that the veteran complained of pain on 
repetitive range of movement of the right knee.  The report 
noted that on X-ray examination the right knee was found to 
have degenerative joint disease, which the examiner opined 
was likely to be secondary to the service-connected condition 
of the right knee.  The report contains an assessment of 
residual service connected right knee medial meniscectomy.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2002).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  The Court has stated, however, that a specific rating 
for pain is not required.  Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997).

In cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as here, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The RO has evaluated the veteran's right knee disability at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5259, which provides for a 10 percent rating for symptomatic 
removal of the semilunar cartilage.  This is the highest 
rating authorized under this diagnostic code.

The veteran's right knee has been found to have degenerative 
joint disease secondary to the service-connected right knee 
disorder.  Arthritis established by X-ray findings is rated 
on the basis of limitation of motion of the joint involved, 
here, Diagnostic Codes 5260 and 5261.  When there is some 
limitation of motion, which, however, would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis).  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when limitation is to 30 
degrees, and a 10 percent evaluation when limitation is to 45 
degrees.  

Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when limitation is to 15 
degrees, and a 10 percent evaluation when limitation is to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Normal extension and flexion of a knee are to 0 and 140 
degrees, respectively. 38 C.F.R. § 4.71a, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee 
impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight, a 20 
percent evaluation for moderate impairment of the knee and a 
30 percent rating if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

The veteran's statements regarding the severity of his knee 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The recent VA examination showed that the veteran's primary 
complaint was continuous right knee pain which was rated as 
5/10 and increased to 8/10 with activity and damp weather.  
This is indicative of severe pain.  Additionally, there was 
some limitation of motion, particularly with 90 degrees of 
flexion, and extension was limited to 5 degrees.  Pursuant to 
the factors for consideration under the Deluca case, the 
examiner stated that the veteran complained of pain on 
repetitive range of movement of the right knee.  

After reviewing the current findings in conjunction with the 
Deluca case, it is the judgment of the Board that the right 
knee disability results in the equivalent of limitation of 
flexion to 30 degrees.  Thus a 20 percent rating is warranted 
under Diagnostic Code 5260.

However, this same evidence does not support a rating in 
excess of 20 percent.  The record shows that the veteran 
indicated that he had flare-ups on average of only twice 
weekly.  During the most recent examination he reported that 
his right knee got inflamed only every once in a while, and 
that he did not use a brace.  Additionally, the recent VA 
examination showed that muscle tone and power was within 
normal limits and equal bilaterally in the lower extremities.  
In view of the current range of motion findings, the Board 
finds that the criteria for an evaluation in excess of 20 
percent rating have not been met.  As previously indicated, 
instability is not clinically confirmed and, thus, a separate 
rating under Diagnostic Code 5257 is not warranted.  There 
was also no evidence that the scar was symptomatic, and it 
was well-healed, non-tender with no tissue loss or keloid 
formation and difficult even to see.  


ORDER

Entitlement to 20 percent rating for post medial meniscectomy 
of the right knee with ligamentous strain, is granted subject 
to the law and regulations governing the payment of monetary 
benefits. 




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

